DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.

	 Claim Rejections - 35 USC § 112
Claims 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation "the second amplifier output" in line 7.  There is insufficient antecedent basis for this limitation in the claim. It’s unclear whether "the second amplifier output" refers to the amplifier output, the second amplifier input, the second filter output, or something else. For purpose of the examination, it’s interpreted as the second filter output.

Claims 5-6 are rejected based on the dependency from claim 4.
Similarly, claim 7 recites the limitation "coupled to the amplifier input" in line 5. There is insufficient antecedent basis for this limitation in the claim. It’s unclear whether the amplifier input refers to the first amplifier input, the second amplifier input, the amplifier output, or something else.
	Claim 8 is rejected based on the dependency from claim 7.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by de Yanagida (US 2015/0069986).




Regarding claim 3 (as best understood), Yanagida discloses the circuit of claim 1, in which: the resistor is a first resistor, and the capacitor is a first capacitor; the first filter includes a second capacitor [e.g. C22/C12]coupled between the first amplifier input and ground, and a second resistor coupled between the first amplifier input and the second amplifier output; the second filter includes a third capacitor [e.g. C21/C2] coupled between the second resistor and ground, and a third resistor coupled between the second resistor and a switch node [e.g. Vout/LX2] of a power converter [e.g. M3, M4/M1-M4]; and the first amplifier input, the amplifier output and the second switch terminal are configured to be coupled to a controller [e.g. 204].

Regarding claim 5 (as best understood), Yanagida discloses the circuit of claim 4, in which a difference in value of a positive slope signal provided at the first switch terminal and a negative slope signal provided at the second switch terminal is a slope compensation signal for the power converter.
        Regarding claim 6 (as best understood), Yanagida discloses the circuit of claim 5, in which the compensation signal mitigates sub-harmonic oscillation in an inductor current [e.g. L1] of the power converter when the power converter is operating according to a constant frequency peak current control mode.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by de Murdock (US 3,908,173).
Regarding claim 1, Murdock discloses a slope compensation circuit [e.g. the figure], comprising: an amplifier [e.g. 30] having first [e.g. the top input] and second [e.g. the input connected directly to C9] amplifier inputs and an amplifier output, the second amplifier input coupled to the amplifier output; a first filter [e.g. C1/C8/C9] having a first filter input [e.g. the left/right terminal] and a first filter output [e.g. the right/left terminal], the first filter output coupled to the first amplifier input; a second filter [e.g. C8/C2/C1] having a second filter input [e.g. the right/left terminal] and a second filter output [e.g. the left/right terminal], the second filter output coupled to the first filter input; a first switch [e.g. 26/28] having first [e.g. 

Regarding claim 2, Murdock discloses the circuit of claim 1, in which the amplifier is a unity gain amplifier [see at least Col. 2 line 60].
	
Allowable Subject Matter
Claims 9-20 are allowed.
Response to Arguments
The amendment filed 11/16/2021 has been addressed in the above rejection sections. 	
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection rely on new reference, Yanagida (US 2015/0069986)/ Murdock (US 3,908,173), which was not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207. The examiner can normally be reached M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/PATRICK C CHEN/Primary Examiner, Art Unit 2842